 In theMatter ofTHE BARRETT DIVISION,ALLIED CHEMICAL & DYECORP., CLEVELAND PLANTandNATIONAL COUNCTL of GAS, COKE &CHEMICALWOP.KERS (UNAFFILIATED)Case No. R-4,032.-Decided September 16,1942Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Hugh E. Sperry,for the Board.Mr. H. H. Bailey,of Cleveland, Ohio, for the Company.-Mr. Wendell Ringholz,for the Union.Mr. J. Benson Saks,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 21, 1942, National Council of, Gas, Coke & ChemicalWorkers, unaffiliated, herein called the Union, filed with the,RegionalDirector for the Eighth Region (Cleveland,* Ohio) a petition al-leging that a question affecting commerce had arisen concerningthe representation of employees of Allied Chemical & Dye Corp.,herein called the Company, engaged in the manufacture and,process-ing of tar and allied products at Cleveland, Ohio, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On August 18,-'1942, the National Labor Relations Board, here-in called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing on due notice.On August 21, 1942, theCompany, the Union, and the Regional Director entered into a"STIPULATION FOR CERTIFICATION UPON CONSENTELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on August 24, 1942, under the direction and supervision of the,44 N. L R. B, No. 862 THE BARRETT, DIVISION63Regional Director, among all production and maintenance workerswho were employed by the Company at its plant at 1730 WalworthAvenue, Cleveland, Ohio, during the pay-roll period ending August 15,1942, including chemists, truck drivers, and employees who did' notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding all supervisory (this included ChiefChemist, Chief Inspector, foremen, shipping clerk, garage superin-tendent) employees, office employees, watchmen, and guards, to deter-mine whether or not they desired to be represented by the Union.On August 25, 1942, the Regional Director issued and duly,servedupon the parties his Election Report on the ballot.No objections tothe conduct of the ballot or the Election Report have been filed by anyof the parties. ,In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list____________________________________31Total ballots cast_________________________________________-27Total ballots challenged___________________________________0Total blank ballots_______________________________________0Total void ballots_______________-----------------------------------------0Total blank votes counted_________________________________27Votes cast for National Council, of, Gas, Coke & Chemical-Workers (unaffiliated)__________________________________22Votes cast against National Council of Gas, Coke & ChemicalWorkers (unaffiliated) ------I ---------------------------5Upon the basis of the stipulation, the Election Report, and the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Allied Chemical & Dye Corp., The BarrettDivision, Cleveland, Ohio, within the meaning of Section 9 1(c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance workers of the Company at itsplant at 1730 Walworth Avenue, Cleveland, Ohio, including chemists,and truck drivers, but excluding all supervisory (this includes ChiefChemist, Chief Inspector, foremen, shipping clerk, garage superin-tendent), employees, office employees, watchmen, and guards, consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the, National Labor RelationsAct.3.National Council of Gas, Coke & Chemical Workers, unaffiliated,hac been designated and selected by a majority of the employees in 64DECISIONS O'F.ATAT'IONAL LABORRELATIONS BOARDthe above.unit'as their representative for the purposes of collectivebargaining,and is the exclusive representative of all employees in saidunit,within-the meaning' of Section 9 (a) of the National LaborRelations Act.CERTIFICATION 'OF REPRESENTATIVESBy virtue of and pursuant to-the power vested in the National.Labor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, ,IT ISHEREBY CERTIFIEDthat National Council of Gas, Coke & Chem-icalWorkers, unaffiliated, has been designated and selected by a major-ity of all production and maintenance employees of the Allied'Chem-ical & Dye Corp., at its plant at 1730 Walworth Avenue, Cleveland,Ohio, including chemists, and truck drivers, but excluding all super-visory (this includes Chief Chemist, Chief Inspector, foremen,shipping clerk, garage superintendent) employees, office employees,watchmen, and guards, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,National Council of Gas, Coke & 'Chemical Workers, unaffiliated, isthe exclusive representative of all such employees for the purposes ofcollective bargaining with respectto ratesof pay, wages, hours ofemployment, and other conditions of employment.